DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
Claims 1, 5-10, 12-17, 21-23, and 26-27 are currently pending and have been fully considered. 
Claims 2-4, 11, 18-20 and 24-25 have been cancelled.




Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 is dependent on Claim 11.  Claim 11 has been cancelled.  Claim 12 has been interpreted as being dependent on Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-10, 12-17, 21-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over KOUKIOS (USPGPUB 2014/0014592) in view of SVAZ et al. (U.S. 4179329).
Regarding claims 1, 2, 12, 22, 26, and 27, KOUKIOS teaches a method for the removal of inorganic compounds of biomass of different origins. KOUKIOS teaches in paragraph 4 that the biomass materials are utilized as feedstocks for production of energy, liquid fuels and chemicals.
KOUKIOS teaches in paragraph 8 a method that removes inorganic elements from raw materials by providing a salt, mixing water with the salt to produce an aqueous solution that contains salt, and leaching the raw material with the aqueous solution that contains salt.
KOUKIOS teaches in paragraph 9 that the removal of the harmful elements is carried out before thermochemical conversion of specific biomass types.
The process is further taught in paragraph 10 to minimize or eliminate corrosion, ash deposition, agglomeration problems as well as inorganic gas emissions (potassium, sodium, chloride).
The leaching process is taught in paragraph 16 to comprise using a solid/water mass ratio from 33g/L to 400g/L with water temperature varying from 13 up to 95°C and a residence time from 5 minutes up to 60 minutes (adding at least one solvent, water, and adjusting the consistency of the solid/solvent mixture).
Regarding the leaching time, a prima facie case of obviousness exists wherein the claimed ranges overlap.
KOUKIOS teaches in paragraph 11 that in the case of agro/forest urban biomass, leaching produces biomass which is clean, free of alkali metals and chlorine.
The leaching pretreatment is taught in paragraphs 24 — 25 to be realized with use of commercial leaching reactors with a stirred system (tank with a stirring system and stirring the solid/solvent mixture). The pretreatment is taught in paragraph 32 to transfer water soluble metals and chlorine to the aqueous phase and are removed from the pretreated material.
After the end of the leaching pretreatment, the material is dried with mechanical separation processes so that the moisture content is down to 40-55 wt% (discharged for separation of liquid and solid and sending liquid phase to biomass fines recovery system), it is further dried in rotating or other dryers (the rotating or other dryers may be construed as biomass fines recovery system and/or secondary dewatering system) till the moisture is decreased to the required degree for further thermochemical conversion.
It is noted that the present claims do not teach a primary step of separating liquid and solid phases and teach a step e) of discharging material obtained in step d) for separating of liquid and solid phases.
Regarding the moisture range of the pretreated biomass, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
KOUKIOS does not explicitly teach the system includes a tank with a stirring system and a biomass fines recovery system from a liquid phase.
However, one of ordinary skill in the art would expect a commercial leaching reactor with a stirred system would be construed as a tank with a stirring system.
KOUKIOS does not explicitly teach that the water from a public system is from a recovered effluent from a factory, plant or mill.
However, KOUKIOS teaches in paragraph 45 in example 2 that tap water is used. KOUKIOS further teaches in paragraph 32 that any kind of water from a public system can be used.
SVAZ et al. teach a process for the removal of color from paper mill waste waters.
SVAZ et al. teach in lines 5-12 of column 1 paper mills discharge a waste stream into public water supplies.  SVAZ et al. teach in lines 33-59 of column 2 that effluents (waste stream) from paper mills from paper mills can be treated.  
Given that KOUKIOS teaches that any kind of water from a public system can be used, it would be well within one of ordinary skill in the art to use water (at least a portion) from the effluent of the paper mills that have been treated by the process taught in SVAZ et al. as the water in KOUKIOS.  
SVAZ et al. teach waste water that has been treated that may be sent to public use.
Regarding claims 1 and 23, KOUKIOS does not explicitly teach the amount of potassium and sodium and chlorine present in the biomass to be treated.
KOUKIOS teaches in paragraph 34 that after leaching, the pre-treated material is found to be free of chlorine and alkali metals (sodium and potassium) in the form of water-soluble salts.
Since KOUKIOS teaches a method that is capable of removing substantially all reactive alkali metal and chlorines, starting with a biomass that comprises any amount of chlorine and alkali metals would appear to be usable as the biomass in KOUKIOS and would be obvious to one of ordinary skill in the art.   
  Regarding claim 4, KOUKIOS teaches in paragraph 45 an example with wheat straw.
Regarding claims 5-7, KOUKIOS teaches that agricultural forest and urban sources may be used.
It appears that the choice of biomass is a matter of design choice and the process can be applied to any wood biomass or sugar cane or energy cane with a reasonable expectation of success.
Regarding claims 8-10, KOUKIOS does not explicitly teach wood chips and bark in different proportions.
However, it appears that the use of wood chips and bark are a matter of design choice as it appears that the invention would perform equally well with the biomass in form of wood chips or bark or other forms with a reasonable expectation of success.
Regarding claims 13-14, the process is taught in paragraph 62 to comprise a solid/water mass ratio from 33g/L to 600g/L.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 15, the process is taught in paragraph 32 to comprise using a water temperature varying from 13 up to 95°C. KOUKIOS teaches in paragraph 48 an example with heating at 30°C.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 16, water has a pH of 7.
Regarding claim 17, KOUKIOS does not explicitly teach stirring and at 5 rpm and 1000 rpm.
However, stirring between 5 rpm and 1000 rpm is a relatively large range and stirring the process during leaching is a well-known technique in the art.
Regarding claims 18-19, the process is taught in paragraph 32 to comprise using a residence time from 5 min up to 24 h.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 20-21, KOUKIOS teaches in paragraph 32 that after the leaching pretreatment, the material is dried to a moisture content of 40-55 wt%.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant’s amendments filed 04/06/2022, have necessitated a new ground of rejection.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KOUKIOS (USPGPUB 2014/0014592) in view of SVAZ et al. (U.S. 4179329).
Applicant argues that KOUKIOS does not explicitly teach recovering an effluent from a factory, plant or mill and preparing a solvent partly or completely from said effluent.
SVAZ et al. teach a treatment process for the effluent from the paper mill that treats waste water such that it may be sent to public waters.  KOUKIOS teaches that water from any public use can be used.
It is further noted that the claims are written such that a solvent may be made partly or completely of an effluent.
Applicant argues that the pretreated biomass having small specific amounts of potassium, sodium and chlorine, are for production of bio-oil with good mass and energy yields.  
It is noted that the claims are written such that it is the biomass before pretreatment having specific amounts of potassium, sodium and chlorine.
Applicant argues that the process is integrated.
It is noted that the use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ERICKSON et al. (U.S. 4159944) teach a process for treating waste water through a waste water plant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771 



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771